Citation Nr: 0534624	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of residuals of a right leg fracture, 
currently rated as 0 percent disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran failed to report for a scheduled hearing in March 
2004.  By letter dated in March 2004, the veteran's 
representative advised that the veteran was unavailable, and 
therefore, the hearing request is withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The impression of x-ray examination in January 2003 was 
severe osteoarthritic changes involving the knee joints 
bilaterally, narrowing of the joint space at the medial 
compartment.  Marginal spurs were noted, and there was no 
evidence of acute fractures or dislocations.  Focal 
osteopenia of the bones in the distal femur and proximal 
tibia on the right side were noted.  Magnetic resonance 
imaging (MRI) showed a partial tear of the anterior cruciate 
ligament with associated effusion, popliteal cyst, a tear of 
the posterior horn, lateral, problem degeneration medial 
meniscus, rule out intra meniscal tear, and degenerative 
change.  

A November 2002 VA treatment record reflects the veteran's 
complaints of bilateral knee pain and crepitus, right lower 
extremity shooting pains from the low back down the posterior 
aspect of the right leg.  He denied any weakness in the 
extremity.  On examination, range of motion of the right knee 
was 10 to 100 degrees.  No significant laxity was noted with 
varus or valgus stress.  Anterior and posterior drawer signs 
were negative.  The assessment was severe tricompartmental 
arthritis.  

The impression of x-ray examination of the right knee in 
February 2003 was bilateral severe medial compartment 
degenerative changes of both knees.  

On VA examination in March 2003, the veteran complained of 
occasional discomfort with his right lower leg with cold damp 
weather.  Difficulty with arthritis of both knees for four 
years was noted, left worse than right, with occasional 
swelling, and giving way two to three times per year.  MRI 
was noted to show severe degenerative change sand a lateral 
meniscus tear of the left knee.  On examination, the right 
tibia was entirely negative for evidence of deformity or 
tenderness.  Range of motion in the right knee was 0 to 130 
degrees.  There was tenderness inferiorly and medially, and 
moderate crepitus with flexion.  No fluid or laxity was 
noted.  The pertinent impressions were history of fracture of 
the right proximal tibia with no residual disability, and 
degenerative arthritis of both knees.  There is insufficient 
evidence upon which to base a determination as to the degree 
of impairment, as it is unclear whether arthritis of the 
knees is related to the service-connected right leg fracture 
residuals.  

In regard to PTSD, the Board notes that the veteran's DD Form 
214 shows that the appellant's military occupational 
specialty (MOS) was field artillery batteyrman.  The November 
2002 rating decision reflects the AOJ's determination that 
the veteran is not a combat veteran.  

Service medical records are negative for findings or a 
diagnosis of PTSD.  A February 1964 service entrance 
examination report shows psychiatric examination was normal.  
An October 1968 separation examination report shows 
psychiatric examination was normal.  On the accompanying 
medical history, he denied having or having had frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble of any 
sort.  
A November 1968 separation report shows that psychiatric 
examination was normal.  

The March 2003 VA examiner reviewed the claims file and 
stated that there was insufficient evidence to support a 
diagnosis of PTSD and/or any stressors.  In June 2003, VA 
treatments records, to include a record dated in December 
2002, were associated with the claims file.  The treatment 
records note the appellant's reported history of heavy 
exposure to combat, handling dead and wounded bodies, seeing 
fellow servicemen killed, and having been shot at by a 
sniper.  The VA examiner, Dr. M., stated that the veteran's 
history since Vietnam supported the diagnosis of PTSD.  In 
light of the AOJ's determination that the veteran is not a 
combat veteran, the basis for the opinion is unclear.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should return the claims 
file to the examiner who performed the 
March 2003 VA examination, if available; 
otherwise, another VA examiner.  The 
examiner should respond to the 
following:  Is right knee arthritis a 
residual of the service-connected 
residuals of a right leg fracture?  Is 
there any ankle disability associated 
with the ankle fracture?  A complete 
rationale should accompany any opinion 
provided.  

2.  The AOJ should address the issue of 
entitlement to service connection for 
knee disability (as an inextricably 
intertwined issue).  If adverse, the AOJ 
should send notice that includes 
appellate rights.

3.  The AOJ should obtain the 
credentials of the March 19, 2003, 
examiner DEH.  In particular, is the 
examiner a Board certified psychiatrist?

4.  In a December 16, 2002, medical 
report, the veteran described an 
incident that had happened on April 18, 
1966.  The AOJ should obtain the unit 
records for the proximate time periods 
surrounding April 18, 1966. 

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 
 
 
 


